UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2059


RONALD I. PAUL,

                  Plaintiff - Appellant,

          v.

PAUL D. DE HOLCZER, individually and as a partner of the law
firm of Moses, Koon & Brackett, PC; MICHAEL H. QUINN,
individually and as senior lawyer of Quinn Law Firm, LLC; J.
CHARLES ORMOND, JR., individually and as partner of the Law
Firm of Holler, Dennis, Corbett, Ormond, Plante & Garner;
OSCAR K. RUCKER, in his individual capacity as Director,
Rights of Way South Carolina Department of Transportation;
MACIE M. GRESHAM, in her individual capacity as Eastern
Region   Right  of   Way  Program   Manager  South  Carolina
Department of Transportation; NATALIE J. MOORE, in her
individual capacity as Assistant Chief Counsel, South
Carolina Department of Transportation,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:15-cv-02178-CMC)


Submitted:   January 29, 2016               Decided:   February 4, 2016


Before MOTZ, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronald I. Paul, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Ronald I. Paul appeals the district court’s order accepting

the   recommendation     of   the     magistrate     judge    and    dismissing

without prejudice his 42 U.S.C. § 1983 (2012) complaint * and the

order denying his Fed. R. Civ. P. 59(e) motion to alter or amend

the   judgment.     We    have      reviewed   the   record    and    find   no

reversible error.        Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.    Paul v. de Holczer, No. 3:15-cv-02178-CMC (D.S.C. July

28, 2015 & Sept. 2, 2015).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




      *We conclude we have jurisdiction over this appeal.  See
Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-25
(4th Cir. 2015) (providing standard).




                                       3